Fourth Court of Appeals
                                        San Antonio, Texas
                                             November 24, 2014

                                             No. 04-14-00656-CV

                        IN RE FAMILY DOLLAR STORES OF TEXAS, LLC,
                                A Texas Limited Liability Company

                                       Original Mandamus Proceeding 1

                                                   ORDER

Sitting:          Karen Angelini, Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

        On September 18, 2014, relator filed a petition for writ of mandamus and motion for emergency
temporary relief. By order dated September 22, 2014, this court granted a temporary stay of the October
6, 2014, trial setting, and set a deadline for the real party in interest to file a response by October 6, 2014.
By order dated September 24, 2014, this court denied the real party in interest’s motion to reconsider, but
our order expressly stated that the parties were not precluded from participating in mediation of the
underlying dispute.

        On October 6, 2014, the real party in interest filed a response, noting that the parties have entered
into a Rule 11 agreement relating to mediation and all pending litigation matters. The parties have agreed
to mediate on November 20, 2014, and the parties have agreed to abate all pending litigation matters until
December 4, 2014.

        Based on the parties’ Rule 11 agreement, this original proceeding is ABATED pending further
order of this court. The relator is ORDERED to file a status report informing the court of the parties’
status with regard to this matter no later than December 5, 2014.


           It is so ORDERED on November 24th, 2014.                                PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court


1
 This proceeding arises out of Cause No. 391473, styled 2444 Babcock, Ltd., a Texas Limited Partnership v. Family
Dollar Stores of Texas, LLC, a Texas Limited Liability Company, pending in the County Court at Law No. 3, Bexar
County, Texas, the Honorable David J. Rodriguez presiding.